
	
		I
		112th CONGRESS
		1st Session
		H. R. 782
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2011
			Mr. McCotter (for
			 himself, Mr. Bishop of Utah,
			 Mr. Broun of Georgia,
			 Mr. Tipton,
			 Mr. Guthrie,
			 Mr. Tiberi,
			 Mr. Paul, Mr. Flake, Mr.
			 Miller of Florida, Mr.
			 Long, Mr. Young of Alaska,
			 Mr. Kinzinger of Illinois,
			 Mr. Franks of Arizona,
			 Mr. Walberg,
			 Mr. Fleming,
			 Mr. Gingrey of Georgia,
			 Mr. Posey,
			 Mr. Pence,
			 Mr. Sullivan,
			 Mr. Rooney,
			 Mr. Yoder,
			 Mr. Bilbray, and
			 Mr. Lamborn) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To enable States to opt out of certain provisions of the
		  Patient Protection and Affordable Care Act.
	
	
		1.Short titleThis Act may be cited as the
			 State Health Care Flexibility Act of
			 2011.
		2.SeverabilityIf any provision of this Act, or any
			 application of such provision to any person or circumstance, is held to be
			 unconstitutional, the remainder of the provisions of this Act and the
			 application of the provision to any other person not similarly situated or to
			 any other circumstance shall not be affected.
		3.Permitting States
			 to opt out of certain provisions of PPACA
			(a)In
			 generalA qualifying State may elect to opt out of the
			 application of any or all of the provisions of the Patient Protection and
			 Affordable Care Act (Public Law 111–148) described in subsection (b) with
			 respect to health insurance coverage within such State.
			(b)Provisions
			 describedFor purposes of
			 this Act:
				(1)In
			 generalA provision of the Patient Protection and Affordable Care
			 Act described in this subsection is any section of such Act described in
			 paragraph (2) or any grouping of provisions of such Act described in a
			 subparagraph of paragraph (3).
				(2)Sections
			 relating to PHSA health insurance market reforms and immediate
			 reformsA section described in this paragraph is any section of
			 subtitles A through C of title I of the Patient Protection and Affordable Care
			 Act (and the amendments made by such section), except for sections 1253 and
			 1254.
				(3)Groupings of
			 other PPACA provisionsA
			 grouping of provisions of the Patient Protection and Affordable Care Act is any
			 of the following:
					(A)All of the
			 sections of parts I, II, III, and V of subtitle D of title I of such Act (and
			 the amendments made by such sections).
					(B)All of the
			 sections of part I of subtitle E of title I of such Act (and the amendments
			 made by such sections).
					(C)All of the
			 sections of subtitle F of title I of such Act (and the amendments made by such
			 sections).
					(D)Requirements
			 imposed pursuant to section 3021(c)(2) of the Public Health Service Act (42
			 U.S.C. 300jj–51(c)(2)), as added by section 1561 of the Patient Protection and
			 Affordable Care Act.
					(E)All of the
			 sections of subtitle A of title II of the Patient Protection and Affordable
			 Care Act, except for section 2007, and all of the sections of subtitle C of
			 such title (and the amendments made by such sections).
					(c)Qualifying
			 State
				(1)Enactment of
			 State lawFor purposes of this section, the term qualifying
			 State means a State that—
					(A)enacts a law after
			 the date of enactment of this Act that—
						(i)expresses the
			 intent of the State to opt out of any or all of the provisions of the Patient
			 Protection and Affordable Care Act (Public Law 111–148) described in subsection
			 (b);
						(ii)contains a list
			 of each such provision; and
						(iii)expresses the
			 intent of the State to continue to administer health coverage-related laws as
			 in effect in the State on March 22, 2010, or that provides for the
			 implementation of related State laws enacted after such date; and
						(B)provides to the
			 Secretary of Health and Human Services and the Secretary of the Treasury a
			 notification that such State law was enacted.
					(2)RepealIf
			 a qualifying State repeals a law described in paragraph (1), the provisions of
			 the Patient Protection and Affordable Care Act listed in such law shall apply
			 with respect to such State beginning on the date of such repeal.
				(d)Preserving
			 existing State law opt outsNothing in this Act shall be construed as
			 affecting any State law enacted before the date of the enactment of this Act
			 relating to the State opting out of the application of any provision of the
			 Patient Protection and Affordable Care Act.
			(e)RegulationsNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Health and Human Services, in consultation with the Secretary of the
			 Treasury, shall promulgate regulations to provide for the implementation of
			 this Act.
			(f)Effective
			 dateThe provisions of this section shall be effective and shall
			 apply to a State as of the date of the enactment of this Act, without regard to
			 whether regulations described in subsection (e) have been promulgated.
			
